DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present case is a Continuation of Application No. 16/471,359 (now abandoned). The present case claimed foreign priority to New Zealand application 727,700 filed 19 December, 2016. A certified copy of this foreign priority document has been filed in the parent case, which satisfies the requirement of 37 CFR 1.55 for a certified copy of the foreign application.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the features canceled from the claims. No new matter should be entered.

The phrase "splined to or relative to the annular coring bit" of claim 13 recites two distinct splined arrangements through the recitation of "or", which clearly implies Applicant perceives a difference in scope between "splined to" and "splined relative to". However neither arrangement is clearly shown. Perhaps the flats about the circumference of "drill bit 12" in figure 1C are "splines", but they are not identified as such. Nor is the alternative 

The splines of claim 16 are not shown.

Figures 1A & 1B are grayscale and not properly cross-hatched as required by MPEP §608.02, subsections V & VII(B).

Figures 4 & 5A are not cross-hatched for legibility. See MPEP §608.02 subsection V and 37 C.F.R. 1.84, subsection (h)(3).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is respectfully held as indefinite for several reasons. First, the phrase "a RC drilling apparatus" in the preamble is indefinite because it is unclear how or if the "RC" limits the claim. If Applicant is attempting to recite "reverse circulation" than that phrase should be used with "(RC)" following so that the recitation is clear and that "RC" can be used in subsequent references.
Second, the claim is viewed as indefinite for the phrase "aggressively shaped bit inserts". "Aggressive" is a relative term without clear structural metes or bounds. When does the shape of an insert transition from "aggressive" to "not aggressive", for example?
Third, the claim requires a "fluid driven force generator" but then subsequently recites "…by a force generator". It is unclear how or if these elements differ from each other or if they are redundant recitations of the same feature. Consistent naming conventions and antecedent basis phrasing should be used through any given claim set; i.e. "a fluid driven force generator" for the first recitation and "the" or "said fluid driven force generator" for subsequent recitations.
Finally, the phrase "…that can be repeatedly axially moved by… a force generator" is indefinite because "can be" is not a clear structural requirement for the following features. Is the "force generator" required or merely the capability of the bit being attached to one? This equivocating "can be" language renders the metes and bounds of the related requirements of the claim unclear. Is the bit driven by a force generator or not, and is that force generator positively required by the claim or not?
Claims 2, 3, 14-17, & 19 depend from claim 1.

Claim 3 recites "the fluid driven force generator is coupled to an operable to repeatedly axially move the concentric drill bit". This is viewed as indefinite because it is unclear how or if this "fluid driven force generator" differs from the "force generator" already recited in the final clause of claim 1.

Independent claim 4 is respectfully held as indefinite for several reasons. First, it recites "aggressively shaped bit inserts" which is indefinite as discussed above. Second, the claim recites the "concentric drill bit… can be [moved] by a force generator". This is indefinite as described above. This phrase is further indefinite because it is unclear how or if it differs from the "fluid driven force generator" recited in the preamble as intended use for the "drill bit". Claims 5-13, 18, & 20 depend from claim 4.

Claim 6 recites "the drill bit is for use in a reverse circulation drilling apparatus to create chip samples for return to the surface by breaking the core plug". This is an exclusively intended use limitation and recites no further definite structural limitations than the parent claim. While intended use limitations in apparatus claims are not indefinite per se, the examiner holds claim 6 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
	The first interpretation is that the intended use is inherent to structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of claim 4 
	The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the limitations of claim 6 provide some kind of structural limitation to claim 4. But what ever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by claim 6, and is thus improper. In other words, if claim 6 requires something structural not already required by claim 4, it is impossible to determine what that structure is.

	Claim 7 recites "is or can be coupled" twice. This equivocating language renders the following limitations indefinite. Are "a rotational drive of a drilling apparatus" and "a repeatable force generating apparatus" required by the claim or not? Is the bit rotated & axially moved or not? "Can be" introduces ambiguity to the claim.
	Further, it is unclear how or if these features differ from the "force generator" already recited in parent claim 4.

	Claim 8 recites "the rotational drive is a drillstring casing of the drilling apparatus". This is indefinite because parent claim 7 does not clearly require the "rotational drive" as discussed above, thus making it unclear how or if claim 8 further limits claim 7. 

	Claim 9 recites "the repeatable force generating apparatus is an impact apparatus or an oscillation apparatus". This is indefinite because parent claim 7 does not clearly require the "repeatable force generating apparatus" as discussed above, thus making it unclear how or if claim 8 further limits claim 7.
	Further, it is unclear how or if these features differ from the "force generator" already recited in parent claim 4.

	Claim 10 recites "the force generating apparatus includes…" This is viewed as indefinite as described for claims 4 & 7-9 above. Further, it is unclear how or if the following "impact apparatus" or "oscillation apparatus" differ from the identically named features recited in parent claim 9. If Applicant views preceding claims 7-9 as not requiring the "impact apparatus" or "oscillation apparatus", this further illustrates the 112(b) issues with those claims as discussed above.

	Claim 12 is respectfully held as indefinite for two reasons. First, the phrase "ballistic bits" is not a term of art an the examiner is unsure what structural requirements Applicant intends to convey with this recitation. Second, the equivocating use of "and/or" renders the claim indefinite because it is unclear how or if the "tapered to increase point loading" differs from the "ballistic bits" previously recited. In other words, assuming that "ballistic" is intended to imply (but not expressly require) a conical bullet shape, this would 

	Claim 13 recites "the concentric drill bit is splined to or relative to the annular coring bit such that it can move axially relative to the annular coring bit but can rotate with the annular coring bit". The examiner views this as indefinite for two reasons. First, the use of "can be" does not clearly require the related structure, but rather implies that the related recitations are possible in some hypothetical circumstance. Does the bit move axially or not? In other words, the use of "can" implies the "concentric drill bit" does not always, but optionally can rotate. But the splines would appear to always force such co-rotation. In other words, Applicant's use of "can" ambiguously broadens the claim and undercuts the apparent limiting nature of the related limitations. 

	Claim 15 recites "a drillstring casing" and "a repeatable force generating apparatus". It is unclear how or if these differ from the "drill string", "fluid driven force generator"/"force generator" already recited in parent claim 1.

	Claim 18 recites ambiguous "can be" language which is held as indefinite as described above. Further, the phrase "bit inserts" lacks proper antecedent basis in parent claims 4 & 5. No inserts are recited in the claim dependency of claim 18.
	Finally, the recitations of claim 18 appear to all be intended use, which is indefinite as described above.

Claim 19 contains only intended use limitations, which is held as indefinite as similarly described for 6 above. MPEP §2114, subsection II: "Manner of operating the device does not differentiate apparatus claim[s] from the prior art".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,054,255 (Howard) in view of US 2006/0180354 (Belnap), in further view of US 3,850,250 (Holden).
	Independent claim 1: Howard discloses a RC drilling apparatus (fig 1) comprising:
	drill string (drill string above fig 2);
	a force generator ("means 13" - first ¶ of the second column of page 2); and
	a drill bit (fig 2) comprising:
	an annular coring drill bit ("shoe 20" - figs 1 & 2) that is rotatable (page 1, first column, lines 27-47) to cut a formation bore face to create a core plug (C, fig 2); and
	a concentric drill bit ("inner cutter 12" - fig 2) with aggressively shaped bit inserts ("cutting parts or blades 22" - fig 3 - that cut rock, and are therefore reasonably called "aggressively shaped") that can be repeatedly axially moved by oscillation ("12 is arranged to shift longitudinally with respect to the body 10" - page 2, first column, lines 32-35) including a vibration and/or impact ("under other operating conditions operates to impart a downward hammering to the cutter 12 whereby it shatters or breaks the formation through a percussive or crushing action" - first ¶ of the second column of page 2) by a force generator ("means 13" - first ¶ of the second column of page 2) to apply a force to the drill bit to break the core plug (ibid).
	While Howard discloses that the annular coring drill bit 20 has cutting blades 21, Howard does not expressly disclose them as being diamond impregnated. However Belnap discloses that polycrystalline diamond enhanced inserts are commonly used in all types of drilling, including drag / rotary bits (¶ 8), such as the outer annular bit of Howard, as well as for hammer bits (ibid), such as the inner impacting bit of Howard.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use diamond impregnated inserts as taught by Belnap in place of the blades taught by Howard. The machined blades taught by Howard are, generally speaking, antiquated art at this time. Diamond inserts are exceedingly well known in the modern art, with abundantly known benefits, such as hardness, durability, effectiveness in certain types of formations, and replaceability upon damaging. Belnap expressly teaches that they are known for all types of borehole bit types. 
	Howard discloses that the force generating means ("means 13") is driven by a coil spring 40, not fluid driven. However Holden discloses that it is a known and obvious variation of using contained gas spring in place of a coil spring to drive a piston, and vice versa (col 5:15-26).
(col 5:15-26; MPEP §2143, subsection I(B)). Second, this allows for greater control over the biasing force of the piston (Holden, col 5:15-26). Finally, the Supreme Court reiterated in the holdings of KSR that " When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability" (MPEP §2141, subsection I).

	Claim 2: The RC drilling apparatus according to claim 1, wherein the drill string is coupled to and operable to rotate the annular coring bit ("When the drill is rotated and fed downwardly in the usual manner the cutting blades 21 operate to cut or form an annular channel in the earth formation" - page 2, first column, lines 20-24).

	Claim 3: The RC drilling apparatus according to claim 1, wherein the fluid driven force generator ("means 13" of Howard, modified to be "fluid driven" by Holden) is coupled to and operable to repeatedly axially move the concentric drill bit (figs 1 & 2; page 2, second column, lines 1-75).

	Claim 14: The drilling apparatus with the drill bit according to claim 1, and configured to rotate the annular coring bit ("When the drill is rotated and fed downwardly in the usual manner the cutting blades 21 operate to cut or form an annular channel in the earth formation" - page 2, first column, lines 20-24) and repeatedly axially move the concentric drill bit (via "means 13" - second column of page 2 of Howard).

	Claim 15: The drilling apparatus according to claim 14, comprising: a drillstring casing ("drilling string of drill pipe or the like" - page 1, second column, lines 41-47) coupled to and operable to rotate the annular coring bit (ibid), and a repeatable force generating apparatus ("means 13") coupled to and operable to repeatedly axially move the concentric drill bit (first & second ¶s of the second column of page 2).

	Claim 16: The drilling apparatus according to claim 15, wherein the repeatable force generating apparatus is splined to the drillstring casing (29 & 30, figs 1 & 5).

	Claim 17: The drilling apparatus according to claim 15, wherein the repeatable force generating apparatus provides a vibration to the annular coring bit sufficient to enhance the performance of the coring bit (first & second ¶s of the second column of page 2; percussive impacts are vibration). 

	Claim 19: The drilling apparatus according to claim 1, wherein breaking the core plug produces fractures in the formation to assist drilling (page 1, first column, lines 7-43).

Claims 4-10, 12, 13, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,054,255 (Howard) in view of US 2006/0180354 (Belnap).
	Independent claim 4: Howard discloses a drill bit (figs 1 & 2) for coupling in use to a downhole reverse circulation drilling apparatus (intended use) with a fluid driven force generator for drilling in hard rock formations (It is unclear if Applicant intends the "fluid driven force generator" to be a positive structural requirement of the claim. Currently worded as intended use in the preamble as it is expressly not a sub-element of the claimed "drill bit" as currently recited), the drill bit comprising:
	an annular coring drill bit ("shoe 20" - figs 1 & 2) that is rotatable to cut a formation bore face (page 1, first column, lines 27-47) to create a core plug (C, fig 2), and
	a concentric drill bit (("inner cutter 12" - fig 2) with aggressively shaped bit inserts ("cutting parts or blades 22" - fig 3 - that cut rock, and are therefore reasonably called "aggressively shaped") that can be repeatedly axially moved by oscillation ("12 is arranged to shift longitudinally with respect to the body 10" - page 2, first column, lines 32-35) including a vibration, and/or impact by a force generator ("means 13" - page 2, second column, lines 1-75) to apply a force to the drill bit to break the core plug (ibid).
	While Howard discloses that the annular coring drill bit 20 has cutting blades 21, Howard does not expressly disclose them as being diamond impregnated. However Belnap discloses that polycrystalline diamond enhanced inserts are commonly used in all types of drilling, including drag / rotary bits (¶ 8), such as the outer annular bit of Howard, as well as for hammer bits (ibid), such as the inner impacting bit of Howard.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use diamond impregnated inserts as taught by Belnap in place of the blades 

	Claim 5: The drill bit according to claim 4, wherein the concentric drill bit is axially setback from the annular coring bit (Howard, fig 2) to create a recess (ibid) such that in use the core plug is unconfined by the surrounding formation (C is "unconfined" by the surrounding formation as shown in fig 2).

	Claim 6: The drill bit according to claim 4, wherein the drill bit is for use in a reverse circulation drilling apparatus to create chip samples for return to surface by breaking the core plug. This is a recitation of entirely intended use, not a method claim, as discussed in the 112(b) rejections above. MPEP §2114, subsection II: "Manner of operating the device does not differentiate apparatus claim[s] from the prior art". While Howard discloses conventional circulation, it is capable of being used with "reverse circulation drilling apparatus" even if such an operation might not be optimal. Claim 6 is written broadly as has been interpreted accordingly.

	Claim 7: The drill bit according to claim 4, wherein in use: the annular coring drill bit is or can be coupled to and rotated by a rotational drive of a drilling apparatus (it is possible to connect the bit 20 shown in figs 1 & 2 to a rotational drive), and the (it is possible to connect the bit 12 to such a force generating apparatus).

	Claim 8: The drill bit according to claim 7, wherein the rotational drive is a drillstring casing of the drilling apparatus (all intended use; the device is used with threaded tubulars - fig 1 - and is therefore capable of being used with "drillstring casing" of the appropriate size. There is also nothing about the nomenclature of "drillstring casing" which differentiates the feature from any generic tubular, without improperly importing limitations from the specification into the claims). 

	Claim 9: The drill bit according to claim 7, wherein the repeatable force generating apparatus (intended use, not a feature of the bit itself, as discussed in the 112(b) rejections above) is an impact apparatus or an oscillation apparatus ("means 13" - first & second ¶s of the second column of page 2)  configured to repeatedly axially move the concentric drill bit by impact or oscillation (ibid).

	Claim 10: The drill bit according to claim 9, wherein the force generating apparatus (intended use, not a feature of the bit itself, as discussed in the 112(b) rejections above) includes:
	a. an impact apparatus including a hammer to provide impact force to the concentric bit to break the core plug ("means 13" - first & second ¶s of the second column of page 2), or
(ibid).

	Claim 12: The drill bit according to claim 4, wherein the bit inserts are ballistic bits (given the 112(b) rejection of this limitation above, the examiner is unsure how to interpret it. Broadly speaking, the blades 21 of Howard are shaped so as to be forcefully driven into the core - first & second ¶s of the second column of page 2 - and might therefore be reasonably called "ballistic") or PDC bits (Belnap, ¶ 8 as described for claim 1 above) and/or the bit inserts are tapered to increase point loading and promote core plug breaking (elements 22, fig 3 of Howard).

	Claim 13: The drill bit according to claim 4, wherein the concentric drill bit is splined to or relative to the annular coring bit (via 29 & 30, figs 1 & 5) such that it can move axially relative to the annular coring bit (as cited above) but can rotate with the annular coring bit (fig 1; without a reaction force holding 12 rotationally stationary, it is free to rotate with the annular coring bit. In other words, if rotated as shown in fig 1, 12 would rotate with the overall tool. The claim does not require more than this). 

	Claim 18: The drill bit according to claim 5, wherein the recess height, the number of bit inserts on the concentric drill bit and the force applied to the drill bit can be configured to generate a desired size of chip sample when breaking the core plug (In light of the 112(b) rejection of this claim as discussed above, the limitations have been interpreted as best able. This would appear to be inherent to what ever height / number of inserts / etc chosen by the operator, as none of these variables are randomized, but rather are a necessary choice in design / construction. "Desired size" is what ever size results).

	Claim 20: The drill bit according to claim 12, wherein the bit inserts are at right angles to the concentric drill bit face (figs 1 & 3 of Howard; fig 2 of Belnap).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2,054,255 (Howard) & US 2006/0180354 (Belnap), in further view of US 2010/0089660 (Pearce).
	Claim 11: The combination discloses all the of the limitations of the parent claim but does not expressly disclose those of the present. However Pearce discloses a diamond impregnated (¶ 97) annular coring drill bit (¶ 14) comprising: a body ("shank 402" - fig 8) with a hollow core (clearly shown in fig 7 but not individually numbered), a bit face with a cutting structure around an end of the body ("crown 404" - fig 3), the cutting structure comprising:
	an inner ring (cutting area defined by various depths 432, 434, 436, which are interior to the crown; ¶ 78) of inner spaced apart teeth (drawn to the abrasive cutting media disposed in that area of crown 404: ¶ 97) and an outer ring (ring defined by the original cutting face 409, which is on the outer surface of the crown) of outer spaced apart teeth (drawn to the abrasive cutting media disposed in that area of crown 404: ¶ 97), the inner and outer teeth being slanted such that: a) one or more inner (¶s 98 & 99; homogenous distribution of the abrasive media results in overlap as shown in fig 8 & disclosed in ¶s 72 & 73), and b) there is pathway for fluid flow where the spaces between inner and outer teeth overlap (plurality of 430 - ¶s 72-74).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the layered diamond crown taught by Pearce in the tool taught by Howard. This allows the annular coring bit to wear during use but without substantially reducing the structural integrity of the drill bit (¶ 72).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676